DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant amendment filed 08/10/2022 has been entered and is currently under consideration.  Claims 1, 3-9, and 12-21 remain pending in the application.  The finality of the previous office action is rescinded, and the current office action is considered to be the final rejection in the current round of examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-9, 12-15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (US 2017/0146903) hereinafter Hayashi in view of Asano (US 2018/0264712 of record).
Regarding claim 1, Hayashi teaches:
An imprint apparatus for forming a pattern of an imprint material on a substrate by using a mold including a pattern formation area (imprint apparatus 1; [0026]), the imprint apparatus comprising:
a detection unit (detection unit 26; [0037]) for detecting alignment;
a first light irradiation unit configured to irradiate the imprint material with light to cure the imprint material (irradiation unit 2; [0027]);
a second light irradiation unit configured to irradiate the substrate with irradiation light, wherein the second light irradiation unit includes a light modulation element configured to control an intensity distribution of the irradiation light that is irradiated by the second light irradiation unit and that irradiates the substrate, wherein the second light irradiation unit is different from the first light irradiation unit (wafer heating mechanism 6, optical adjustor 23; [0034]); and
a processor configured to perform operations (control unit 7; [0036]), the operations comprising:
controlling the first light irradiation unit to irradiate the imprint material with light to cure the imprint material ([0040]),
controlling a timing of irradiating the substrate, by the second light irradiation unit with the irradiation light having the intensity distribution controlled by the light modulation element based on a detection of alignment by the detection unit ([0047-0049]),
Hayashi does not explicitly recite wherein a wavelength of light emitted from the second light irradiation unit comprises a wavelength to cure the imprint material or to increase viscosity of the imprint material.
However, this limitation is dependent on the properties of the imprint material, and "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963).  See MPEP 2115.
Hayashi does not teach the detection unit is configured to detect a contact state of the imprint material on the substrate with the mold and a processor configured to perform controlling a timing of irradiating the substrate, by the second light irradiation unit, with the irradiation light having the intensity distribution controlled by the light modulation element based on a detection of the contact state by the detection unit, wherein the contact state is a state of physical contact between the imprint material and the mold.
In the same field of endeavor, Asano teaches an imprint apparatus comprising a detection unit is configured to detect a contact state of the imprint material on the substrate with the mold (Fig 5: alignment scopes; [0036, 0045]) and a processor configured to control a timing of irradiating the substrate with the irradiation light having the intensity distribution controlled by the light modulation element based on a detection result of the detection unit (Fig 5: controller 50; [0045, 0055]), wherein the contact state is a state of physical contact between the imprint material and the mold ([0045]) for the motivation of increasing efficiency and throughput ([0003-0004]).
It would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have modified the controller and detection unit as taught by Hayashi with the controller and detection unit as taught by Asano in order to increase efficiency and throughput.
The examiner also notes that the mold and substrate are recited in the preamble as intended use and are not required structure of the claimed invention.  See MPEP 2111.02
Regarding claim 2, Hayashi in view of Asano teaches the apparatus of claim 1.
Asano further teaches wherein the processor controls to irradiate the substrate with the irradiation light having the intensity distribution controlled by the light modulation element in response to detection of contact between the imprint material and the mold by the detection unit ([0036, 0038, 0040-0041, 0045, 0055]).
Furthermore, in regards to the functional limitations of the claimed apparatus, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function.  See MPEP 2114.  Since the prior art apparatus shares all the same structure as the claimed invention, one of ordinary skill in the art would reasonably expect the prior art apparatus of performing the claimed functions as well.
Regarding claim 3, Hayashi in view of Asano teaches the apparatus of claim 1.
Asano further teaches wherein the detection unit is an observation unit configured to observe an entire shot region formed on the substrate ([0051]).
Furthermore, in regards to the functional limitations of the claimed apparatus, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function.  See MPEP 2114.  Since the prior art apparatus shares all the same structure as the claimed invention, one of ordinary skill in the art would reasonably expect the prior art apparatus of performing the claimed functions as well.
Regarding claim 4, Hayashi in view of Asano teaches the apparatus of claim 1.
Asano further teaches wherein the detection unit is a measurement unit configured to detect light from a mark formed on the mold and a mark formed on the substrate to measure a relative position between the mold and the substrate ([0036, 0045]).
Furthermore, in regards to the functional limitations of the claimed apparatus, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function.  See MPEP 2114.  Since the prior art apparatus shares all the same structure as the claimed invention, one of ordinary skill in the art would reasonably expect the prior art apparatus of performing the claimed functions as well.
Regarding claim 5, Hayashi in view of Asano teaches the apparatus of claim 1.
Asano further teaches wherein the detection unit detects the contact state between the imprint material and the mold based on a change in a light amount from the substrate ([0036, 0045]).
Furthermore, in regards to the functional limitations of the claimed apparatus, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function.  See MPEP 2114.  Since the prior art apparatus shares all the same structure as the claimed invention, one of ordinary skill in the art would reasonably expect the prior art apparatus of performing the claimed functions as well.
Regarding claim 6, Hayashi in view of Asano teaches the apparatus of claim 1.
Hayashi further teaches wherein the light modulation element is a digital micromirror device ([0034]).
Regarding claim 8, Hayashi in view of Asano teaches the apparatus of claim 1.
Asano further teaches the state of physical contact between the imprint material and the mold is physical contact between the imprint material and the mold in a detection area set in a shot region formed on the substrate ([0045, 0055]).
Regarding claim 9, Hayashi in view of Asano teaches the apparatus of claim 1.
Asano further teaches wherein a shot region formed on the substrate has a rectangular shape (Fig 3), and wherein the detection unit detects the contact state when the mold and the imprint material are in physical contact in each of a plurality of detection areas, wherein each detection area of the plurality of detection areas is located at a respective side of the shot region (Fig 3: filling monitor marks 230).
Furthermore, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963).  See MPEP 2115.
Regarding claim 12, Hayashi in view of Asano teaches the apparatus of claim 1.
Hayashi further teaches wherein a wavelength of light emitted from the first light irradiation unit is different from a wavelength of light emitted from the second light irradiation unit ([0010]).
Regarding claim 13, Hayashi in view of Asano teaches the apparatus of claim 1.
Hayashi further teaches wherein an entire region of a shot region is irradiated with light emitted from the first light irradiation unit, and a partial region of the shot region is irradiated with light emitted from the second light irradiation unit ([0010]).
Regarding claim 14, Hayashi in view of Asano teaches the apparatus of claim 1.
Hayashi further teaches wherein a range of wavelengths of light emitted from the first light irradiation unit is different from a range of wavelengths of light emitted from the second light irradiation unit, and wherein the range of wavelengths of light emitted from the first light irradiation unit does not overlap the range of wavelengths of light emitted from the second light irradiation unit ([0010, 0027, 0034]).
Regarding claim 15, Hayashi in view of Asano teaches the apparatus of claim 1.
Asano further teaches wherein the state of physical contact between the imprint material and the mold is an area of physical contact between the imprint material and the mold that is equal to or greater than a specified size ([Fig 3).
Regarding claim 18, Hayashi teaches:
An imprint apparatus (imprint apparatus 1; [0026]) comprising:
a detection unit (detection unit 26; [0037]), wherein the mold includes a pattern formation area (pattern region 8a), wherein the first contact state is a state of physical contact between the mold and the imprint material, and wherein the second contact state is a state of physical contact between the mold and the imprint material that is different from the first contact state;
a first light irradiation unit configured to irradiate the imprint material with light to cure the imprint material (irradiation unit 2; [0027]);
a second light irradiation unit configured to emit irradiation light to radiate the imprint material, wherein the second light irradiation unit includes a light modulation element configured to control an intensity distribution of the irradiation light that is emitted from the second light irradiation unit and that irradiates the imprint material (wafer heating mechanism 6, optical adjustor 23; [0034]); and
a processor configured to perform operations (control unit 7; [0036]), the operations comprising:
in a first contact state, controlling the second light irradiation unit to change from an inactive state to an activate state in which the second light irradiation unit irradiates the imprint material with the irradiation light having the intensity distribution controlled by the light modulation element (Fig 7: s300-s305; [0047-0049]; first contact state is open mold), and
after activating the second light irradiation unit to irradiate the imprint material with the irradiation light, controlling the first light irradiation unit to irradiate the imprint material with light to cure the imprint material in a second contact state (Fig 7: step s306-s307; [0047-0049]; second contact state is mold pressing).
Hayashi does not teach a detection unit configured to detect a first contact state and a second contact state between a mold and an imprint material on a substrate, wherein the first contact state is a state of physical contact between the mold and the imprint material, and wherein the second contact state is a state of physical contact between the mold and the imprint material that is different from the first contact state;
in response to detection of the first contact state by the detection unit, controlling the second light irradiation unit to change from an inactive state to an activate state in which the second light irradiation unit irradiates the imprint material with the irradiation light having the intensity distribution controlled by the light modulation element, and
after activating the second light irradiation unit to irradiate the imprint material with the irradiation light, controlling the first light irradiation unit to irradiate the imprint material with light to cure the imprint material in response to detection of the second contact state by the detection unit.
In the same field of endeavor, Asano teaches an imprint apparatus comprising a detection unit configured to detect a contact state of the imprint material on the substrate with the mold (Fig 5: alignment scopes; [0036, 0045]) and a processor configured to control the imprint apparatus based on a detection result of the detection unit in a first contact state and second contact state (Fig 5: controller 50; [0045, 0055]; first contact state: filling monitor marks filled with oxygen = open mold; second contact state: filling monitor marks completely filled with resist = mold pressing) for the motivation of increasing efficiency and throughput ([0003-0004]).
It would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have modified the controller and detection unit as taught by Hayashi with the controller and detection unit as taught by Asano in order to increase efficiency and throughput.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi in view of Asano as applied to claim 1 above, and further in view of Murasato (US 2018/0067392).
Regarding claim 7, Hayashi in view of Asano teaches the apparatus of claim 1.
Hayashi in view of Asano does not teach wherein the processor is further configured to control the light modulation element to irradiate the substrate with the irradiation light in an area along an outer periphery of a shot region formed on the substrate without irradiating an area inside the outer periphery of the shot region.
In the same field of endeavor regarding imprinting, Murasato teaches wherein the processor is further configured to control the light modulation element to irradiate the substrate with the irradiation light in an area along an outer periphery of a shot region formed on the substrate without irradiating an area inside the outer periphery of the shot region for the motivation of preventing a pattern error in the subsequent process ([0029, 0038, 0040, 0049-0050]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the processor as taught by Hayashi in view of Asano with the controller as taught by Murasato in order to prevent a pattern error in the subsequent process.
Allowable Subject Matter
Claims 16-17 and 19-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 16, Hayashi in view of Asano teaches the apparatus of claim 15.
Hayashi in view of Asano does not teach wherein the specified size is less than an area of the mold.
The remaining art of record does not teach the above limitation.  Therefore claim 16 is indicated for allowable subject matter.
Regarding claim 17, Hayashi in view of Asano teaches the apparatus of claim 15.
Hayashi in view of Asano does not teach wherein the specified size is less than an area of a shot region formed on the substrate.
The remaining art of record does not teach the above limitation.  Therefore claim 17 is indicated for allowable subject matter.
Regarding claim 19, Hayashi in view of Asano teaches the apparatus of claim 18.
Hayashi in view of Asano does not teach wherein the first contact state is a state in which the pattern formation area of the mold contacts the imprint material regardless of whether the pattern formation area has been filled with the imprint material.
The remaining art of record does not teach the above limitation.  Therefore claim 19 is indicated for allowable subject matter.
Claim 20 is indicated for allowable subject matter due to dependency on claim 19.
Claim 21 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 21, Hayashi teaches:
An imprint apparatus (imprint apparatus 1; [0026]) comprising:
a substrate stage configured to hold a substrate (wafer stage 4);
a mold holding unit configured to hold a mold, wherein the mold includes a pattern formation area (mold holding mechanism 3, pattern region 8a);
a detection unit (detection unit 26; [0037]);
a first light irradiation unit configured to irradiate the imprint material with light to cure the imprint material (irradiation unit 2; [0027]);;
a second light irradiation unit configured to emit irradiation light to radiate the imprint material, wherein the second light irradiation unit includes a light modulation element configured to control an intensity distribution of the irradiation light that is emitted from the second light irradiation unit and that irradiates the imprint material (wafer heating mechanism 6, optical adjustor 23; [0034]); and
a processor configured to perform operations (control unit 7; [0036]), the operations comprising:
controlling one or both of the substrate stage and the mold holding unit to move the mold and the substrate into contact with each other (Fig 7: s306; [0047-0049]);
controlling the first light irradiation unit and the second light irradiation unit to stop irradiating the imprint material ([0047-0049]), and
after controlling the first light irradiation unit and the second light irradiation unit to stop irradiating the imprint material, controlling one or both of the substrate stage and the mold holding unit to move the mold and the substrate out of contact with each other (Fig 7: s308; [0047-0049]).
Hayashi does not teach a detection unit configured to detect a first contact state and a second contact state between a mold and an imprint material on a substrate, wherein the first contact state is a state of physical contact between the mold and the imprint material, and wherein the second contact state is a state of physical contact between the mold and the imprint material that is different from the first contact state;
a processor configured to perform after controlling one or both of the substrate stage and the mold holding unit to move the mold and the substrate into contact with each other, controlling the second light irradiation unit to irradiate the imprint material with the irradiation light having the intensity distribution controlled by the light modulation element in response to detection of the first contact state by the detection unit,
after starting to control the second light irradiation unit to irradiate the imprint material with the irradiation light, controlling the first light irradiation unit to irradiate the imprint material with light to cure the imprint material in response to detection of the second contact state by the detection unit.
In the same field of endeavor, Asano teaches an imprint apparatus comprising a detection unit configured to detect a contact state of the imprint material on the substrate with the mold (Fig 5: alignment scopes; [0036, 0045]) and a processor configured to control the imprint apparatus based on a detection result of the detection unit in a first contact state and second contact state (Fig 5: controller 50; [0045, 0055]; first contact state: filling monitor marks filled with oxygen = open mold; second contact state: filling monitor marks completely filled with resist = mold pressing) for the motivation of increasing efficiency and throughput ([0003-0004]).
Neither Hayashi nor Asano teaches after controlling one or both of the substrate stage and the mold holding unit to move the mold and the substrate into contact with each other, controlling the second light irradiation unit to irradiate the imprint material with the irradiation light having the intensity distribution controlled by the light modulation element in response to detection of the first contact state by the detection unit.  Hayashi teaches irradiating with the second light irradiation unit before bringing the mold and imprint material into contact.  Asano is silent as to controlling a second light irradiation unit to irradiate the imprint material with the irradiation light having the intensity distribution controlled by the light modulation element.
The remaining art of record does not teach the above limitation.  Therefore claim 21 is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments regarding the finality of the office action dated 05/25/2022 have been found persuasive.  The finality of the previous office action is rescinded, and the current office action is considered to be the final rejection in the current round of examination.
Applicant's arguments filed 08/10/2022 have been fully considered but they are not persuasive.
Regarding controlling of the irradiation units, applicant argues that the second light irradiation unit of Hayashi does not meet the limitations of the claims since Hayashi discloses that the heating light source 22 emits light having a wavelength other than ultraviolet.  However, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The examiner notes that the claim language used in the claims is directed towards the material worked upon.  It has been held that "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963).  See MPEP 2115.
Applicant further argues that neither Hayashi nor Asano teaches controlling a timing of irradiating the substrate, by the second light irradiation unit, with the irradiation light having the intensity distribution controlled by the light modulation element based on a detection of the contact state by the detection unit.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Hayashi teaches controlling of the first and second light irradiation units based on readings from an alignment measurement system.  Asano teaches controlling an irradiation source using a detection unit that measures the light refraction of filling monitor marks to determine the degree f contact made by the mold and the resist material.  Taken together, the above limitation is made obvious.
Regarding the detection unit, applicant argues that Hayashi nor Asano teaches a detection unit configured to detect a contact state of the imprint material on the substrate with the mold.  However, Asano teaches that the filling monitor marks are filled due to the degree of contact between the mold and resist material (Fig 6-7E; [0045, 0047]).
Applicant arguments regarding MPEP 2114 are moot in light of the new rejection necessitated by applicant amendment.
Regarding claim 18, applicant argues that Hayashi in view of Asano does not teach a processor configured to perform operations, the operations comprising: in response to detection of the first contact state by the detection unit, controlling the second light irradiation unit to change from an inactive state to an activate state in which the second light irradiation unit irradiates the imprint material with the irradiation light having the intensity distribution controlled by the light modulation element.
As explained by applicant, a wafer is heated using an optical modulator (S305) before mold pressing (S306), and, after mold pressing is started, exposure to cure the resin is performed (S307).
In the interpretation of the art rejection above, the first contact state is where the mold and resin is not in contact, and the second contact state is after the mold pressing is started.  The examiner notes that the only requirements of the first and second contact states are 1) that wherein the first contact state is a state of physical contact between the mold and the imprint material, and 2) wherein the second contact state is a state of physical contact between the mold and the imprint material that is different from the first contact state.  The examiner notes that no contact falls under the scope of “a state of physical contact between the mold and the imprint material”.
For at least the above reasons, the application is not in condition for allowance. For at least the above reasons, the application is not in condition for allowance.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361.  The examiner can normally be reached on M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER A WANG/Examiner, Art Unit 1741                                                                                                                                                                                                        

                                                                                                                                                                                                    /TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743